Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Schlecht on 29 July 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 2 and 3 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
 the first component slides relative to the second component in a first direction, wherein the first component comprises a plurality of first recesses formed in a first surface facing the second component, wherein the plurality of first recesses are distributed in a second direction perpendicular to the first direction with neighboring first recesses of the plurality of first recesses being spaced apart in the second direction with a first spacing, wherein the second component comprises a plurality of second recesses formed in a second surface facing the first surface of the first component, wherein the plurality of second recesses are distributed in the second direction with neighboring second recesses of the plurality of second recesses being spaced apart in the second direction with a second spacing, wherein the plurality of first recesses are sized to fit within the second spacings and the plurality of second recesses are sized to fit within the first spacings, and wherein the first and second components are urged into a relative position in the second direction in which the plurality of first recesses and the plurality of second recesses do not overlap one another by virtue of changing frictional forces as the second component moves in the second direction relative to the first component, and wherein the plurality of first recesses are interspersed relative to the plurality of second recesses, and wherein the second component is free to move in the second direction relative to the first component.

Claim 25
wherein the first component slides relative to the second component in a first direction, wherein the method comprises: providing the first component with a plurality of first recesses in a first surface configured to face the second component, wherein the plurality of first recesses are distributed in a second direction perpendicular to the first direction with neighboring first recesses of the plurality of first recesses being spaced apart in the second direction with a first spacing; and providing the second component with a plurality of second recesses in a second surface configured to face the first surface of the first component, wherein the plurality of second recesses are distributed in the second direction with neighboring second recesses of the plurality of second recesses being spaced apart in the second direction with a second spacing, wherein the plurality of first recesses are sized to fit within the second spacings and the plurality of second recesses are sized to fit within the first spacings, and urging the first and second components into a relative position in the second direction in which the plurality of first recesses and the plurality of second recesses do not overlap one another and the plurality of first recesses are interspersed relative to the plurality of second recesses, wherein the first and second components are both at least partially cylindrical, wherein a piston assembly comprises the first component and a cylinder comprises the second component, the piston assembly being configured to reciprocate in the cylinder, wherein one of a piston and piston ring of the piston assembly comprises the first surface and a cylinder wall of the cylinder comprises the second surface, and wherein the first direction is aligned with a circumferential direction of the at least partially cylindrical first and second components.

Claim 26
wherein the first component and second component are configured to move about a first direction relative to one another; and a plurality of first recesses arranged on the first surface and a plurality of second recesses arranged on the second surface, wherein the plurality of first recesses are spaced away from and do not overlap with the plurality of second recesses, and wherein a width of a first recess of the plurality of first recesses is less than a width of a gap between adjacent second recesses of the plurality of second recesses, and wherein a width of a second recess of the plurality of second recesses, which is equal to or different than the width of the first recess, is less than a width of a gap between adjacent first recesses of the plurality of first recesses, wherein the widths of the first recess, the second recess, and the gap are measured along a second direction perpendicular to the first direction, and wherein the second component is free to move in the second direction relative to the first component, and wherein the first and second components are urged into a relative position in the second direction in which the plurality of first and second recesses do not overlap one another by virtue of changing frictional forces as the second component moves in the second direction relative to the first component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656